Knowlton, J.
One point will dispose of this case. The plaintiff seeks to recover damages from the defendant, for not acting according to law, as he alleges, in issuing an execution upon a judgment before the proper time. The declaration does not set forth a cause of action that can be maintained, and the defect is fatal at any time and in any court to which the-case may be removed.
It is a principle of law, too well settled to need authorities to-support it, that no judicial officer, acting within the scope of *308bis jurisdiction, can be made liable in an action against him for an erroneous decision. Whatever error he may commit while so acting, he cannot be held personally liable for damages sustained in consequence of his error. This declaration seeks for nothing more. No elaborate opinion is necessary upon this point, for the law is too well settled to need comment.
We are clearly of opinion that the judgment of the county court of Walworth county should be affirmed with costs.
Judgment affirmed.